DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 21 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al. (US Publication Number 2014/0013012, hereinafter “Terlizzi”) in view of Xie et al. (US Publication Number 2021/0096660, hereinafter “Xie”) further in view of Chen et al. (US Publication Number 2016/0342492, hereinafter “Chen”).

4.	As per claims 21 and 34, Terlizzi teaches a terminal (102, figure 2) and method, comprising a processor (414, figure 4, processor, paragraph 38), an interface chip (406, figure 4), a sensor (412, figure 4), and a first USB interface (interfaced to 402, figure 4), wherein the processor is separately (structure articulated in figure 10, paragraph 74, where the interface and sensor are independently connected to the processor 1002) connected to the sensor and the interface chip; the interface chip is separately connected to the processor and a pin in the first USB interface (figure 10, separate connectivity of the processor and pins); the sensor is configured to monitor a status of the terminal; and the processor is configured to control, according to the status of the terminal that is detected by the sensor (sensor detects connectivity and adjusts the voltage therein to reduce corrosion, paragraph 41), the interface chip to configure the pin of the first interface to be in a low-level mode when it is determined that the status of the terminal changes (low value mode, paragraphs 54 and 57).  
	Terlizzi does not explicitly disclose a terminal and method, wherein a sensor is a motion sensor; the motion sensor is configured to monitor a motion status of the terminal and determine that the motion status of the terminal changes from a moving state to a static state, and the interface chip to configure the CC pin of the first USB interface to be in a low-level mode.  
	However, Xie teaches a terminal and method, wherein a sensor is a motion sensor; the motion sensor is configured to monitor a motion status of the terminal and determine that the motion status of the terminal changes from a moving state to a static state (paragraph 47).  
Terlizzi and Xie are analogous art because they are from the same field of endeavor of protocol power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Terlizzi and Xie before him or her, to modify the sensor of Terlizzi to include the accelerometer of Xie because accelerometers are readily utilized in terminal devices to delivery sensor data to the processor as both aim to handle low power modes.
	One of ordinary skill would be motivated to make such modification in order to enhance power efficiency in a protocol environment (paragraph 3).  Therefore, it would have been obvious to combine Xie with Terlizzi to obtain the invention as specified in the instant claims.
Terlizzi/Xie does not explicitly disclose the interface chip to configure the CC pin (paragraphs 18 – 20) of the first USB interface to be in a low-level mode (paragraph 63).
Terlizzi/Xie and Chen are analogous art because they are from the same field of endeavor of protocol power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Terlizzi/Xie and Chen before him or her, to modify the type C interface of Terlizzi/Xie to include the CC pin handling of Chen because CC pins are readily utilized in terminal devices to handle low power modes.
	One of ordinary skill would be motivated to make such modification in order to enhance power efficiency in a protocol environment (paragraph 2).  Therefore, it would have been obvious to combine Chen with Terlizzi/Xie to obtain the invention as specified in the instant claims.

5.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 22 and 35, Terlizzi teaches a terminal and method, wherein the interface chip is further connected to a VBUS pin in the first USB interface (paragraph 69), and is configured to obtain a VBUS voltage of the VBUS pin (paragraph 92); and the processor is further configured to: obtain a voltage status of the VBUS pin from the interface chip, wherein the voltage status of the VBUS pin is determined by the interface chip according to whether the VBUS voltage of the VBUS pin is lower than a preset threshold (paragraph 94); and control, when it is determined that the motion status of the terminal changes from the moving state to the static state (motion in light of Pang will disable the voltage) and that the VBUS pin is in a first voltage state in which the VBUS voltage is lower than the preset threshold, the interface chip to configure the CC pin of the first USB interface to be in the low-level mode (Wen will put the CC pin in low voltage when required).  

6.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 23 and 36, Chen teaches a terminal and method, wherein the processor is further configured to: control, when it is determined that the terminal is connected to an external device by using the first USB interface, the interface chip to configure the CC pin of the first USB interface to be in a high and low-level alternate mode (high/low voltage level output, paragraph 63).  

7.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 24 and 37, Terlizzi teaches a terminal and method, wherein the processor is specifically configured to: obtain the voltage status of the VBUS pin from the interface chip, wherein the voltage status of the VBUS pin is determined by the interface chip according to whether the VBUS voltage of the VBUS pin is lower than the preset threshold; and control, when it is determined that the VBUS pin is in a second voltage state in which the VBUS voltage is not lower than the preset threshold, the interface chip to configure the CC pin of the first USB interface to be in the high- and low-level alternate mode (paragraphs 94 – 96, the high/low level voltage will be handle based on the connectivity presence according to the USB-C protocol seen in Wen).  

8.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 25 and 38, Xie teaches a terminal and method, wherein the processor is further configured to: control, when it is determined that the motion status of the terminal changes from the static state to the moving state, the interface chip to configure the CC pin of the first USB interface to be in a high- and low-level alternate mode (paragraph 41, plugging motion to trigger low to high mode switching).  

9.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 26 and 39, Xie teaches a terminal and method, wherein the processor is further configured to: control, when it is determined that a display screen of the terminal is turned on, the interface chip to configure the CC pin of the first USB interface to be in a high- and low-level alternate mode (paragraph 47, touchscreen control data transmission).  

10.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 27 and 40, Terlizzi teaches a terminal and method,  wherein the interface chip is further configured to cache a current working mode of the CC pin; and the processor is further configured to: obtain the current working mode of the CC pin from the interface chip; and when the current working mode of the CC pin is a transmission mode, stop controlling the interface chip to configure the CC pin to be in the low-level mode or the high- and low-level alternate mode, wherein the transmission mode is a corresponding working mode configured by the interface chip for the CC pin according to a working mode of a CC pin in a second USB interface in USB interfaces of the external device (paragraph 70, the floating state comparison of a stored state transition between the low/high level modes).  

11.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 28, Terlizzi teaches a terminal, wherein the interface chip configures the working mode of the CC pin according to a control signal provided by the processor; and the interface chip comprises a control circuit, a pull-up power supply, a pull-up switch, a pull- up resistor, a pull-down switch (paragraph 70), and a pull-down resistor, wherein one end of the pull-up resistor is connected to the pull-up power supply, the other end of the pull-up resistor is connected to a first electrode of the pull-up switch (paragraphs 94 - 95), and a second electrode of the pull-up switch is connected to the CC pin (Wen, paragraph 54); one end of the pull-down resistor is grounded (Wen, paragraph 40), the other end of the pull-down resistor is connected to a first electrode of the pull-down switch, and a second electrode of the pull-down switch is connected to the CC pin; and the control circuit is separately connected to a control electrode of the pull-up switch and that of the pull-down switch, and the control circuit is configured to control on and off of the pull-up switch and the pull-down switch according to a control signal of the processor (paragraph 58).  

12.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 29, Terlizzi teaches a terminal, wherein the control circuit is specifically configured to turn off the pull-up switch and the pull-down switch according to a first control signal (paragraph 58).  

13.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 31, Chen teaches a terminal, wherein the terminal further comprises a first resistor; one end of the first resistor is connected to the CC pin, and the other end of the first resistor is grounded; and the first resistor is configured to provide a discharge path for the CC pin (figure 1).  

14.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 31, Chen teaches a terminal, wherein the control circuit is further configured to: alternately turn on the pull-up switch and the pull-down switch periodically according to a second control signal; keep a first switch and a second switch off within a preset time interval that is after the pull-up switch and the pull-down switch are alternately turned on for several periods; and after the preset time interval, alternately turn on the pull-up switch and the pull-down switch again for several periods, until the first control signal is received or the working mode of the CC pin in the second USB interface is identified (paragraphs 35 – 37).  

15.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 32, Terlizzi teaches a terminal, wherein the interface chip comprises a power delivery PD chip (612, figure 6) or a CC controller chip (608, figure 6).  

16.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claim 33, Xie teaches a terminal, wherein the motion sensor comprises an acceleration (paragraph 47) sensor (Gsensor), and/or a gyroscope, and/or a gravity sensor.

17.	Terlizzi modified by the teachings of Xie/Chen as seen in claim 21 above, as per claims 41 and 42, Chen teaches a method wherein the first USB interface is a USB Type C interface (paragraph 18).






Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 7/20/2022, with respect to the rejections of claims 21 – 40 under Pang/Wen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie/Chen.

Conclusion
19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184